 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     CAMERON H.,
 8
                               Plaintiff,                  CASE NO. C19-5303 BAT
 9
            v.                                             ORDER AFFIRMING THE
10                                                         COMMISSIONER’S FINAL DECISION
     COMMISSIONER OF SOCIAL SECURITY,                      AND DISMISSING THE CASE WITH
11                                                         PREJUDICE
                               Defendant.
12

13          Plaintiff appeals the denial of his application for Disability Insurance Benefits for the

14   period of July 14, 2007 through August 31, 2013. He contends the ALJ erred by discounting

15   plaintiff’s testimony, misevaluating the medical opinion evidence, and misevaluating lay witness

16   testimony for the closed period. Dkt. 13. As a result, he further argues the ALJ’s residual

17   functional capacity (“RFC”) determination and step-five findings were erroneous. Id. The Court

18   AFFIRMS the Commissioner’s final decision and DISMISSES the case with prejudice.

19                                           BACKGROUND

20          This is the fourth time this matter comes before the Court for judicial review of an

21   administrative decision. See Hartwell v. Colvin, No. C16-5650-BAT (W.D. Wash. Apr. 4, 2017);

22   Hartwell v. Colvin, No. C13-6004-BJR-KLS (W.D. Wash. Oct. 3, 2014) adopted by Hartwell v.

23   Colvin, No. C13-6004-BJR, 2014 WL 6071422 (W.D. Wash. Nov. 13, 2014); Hartwell v. Astrue,



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 1
 1   No. C10-5660-RAJ-JPD (W.D. Wash. June 21, 2011) adopted by C10-5660-RAJ (W.D. Wash.

 2   July 14, 2011). In 2017, the Court reversed the third ALJ decision and provided detailed

 3   instructions about the scope of remand:

 4                  On remand, the ALJ should shall reevaluate Dr. Peterson’s and Mr.
                    Zerger’s 2006 and 2007 assessments; Dr. Packer’s July 8, 2007
 5                  opinion; Dr. Thomas’s March 24, 2009 opinion that Mr. Hartwell
                    is limited to sedentary work; Ms. Miller’s October 25, 2007 and
 6                  April 16, 2008 opinions that Mr. Hartwell is limited to sedentary
                    work; Ms. Biggerstaff’s April 2010 opinion that [plaintiff] is
 7                  limited to sedentary work; and Ms. Atkins-Hartwell’s testimony
                    that [plaintiff] had difficulty standing and sitting, needed to lie
 8                  down to relieve pain, and he could not stretch. These reevaluations
                    must take into consideration the fact that evidence pre-dating the
 9                  alleged onset date is generally of limited relevance. After
                    reevaluating the medical opinion evidence, the ALJ shall, as
10                  necessary, also reevaluate [plaintiff’s] RFC and the remaining
                    steps of the five-step evaluation process.
11
     Tr. 1836–37. The Court affirmed the ALJ’s evaluation of the other medical evidence and of
12
     plaintiff’s testimony. See Tr. 1809–37. The ALJ conducted a fourth hearing and, once again,
13
     found plaintiff not disabled for the relevant period in a December 2018 decision. Tr. 1662–84;
14
     1730–74. This appeal followed.
15
            Because plaintiff was previously found to be disabled as of September 1, 2013, the ALJ’s
16
     decision concerned the relevant period of July 14, 2007 to August 31, 2013. Tr. 1662. Utilizing
17
     the five-step disability evaluation process, the ALJ found that plaintiff met the insured status
18
     requirements through December 31, 2011; he had not engaged in substantial gainful activity
19
     since the amended alleged onset date of July 14, 2007; and that he had the severe impairments of
20
     degenerative disc disease, epicondylitis of the right elbow, and left shoulder impingement. Tr.
21
     1665. The ALJ found that plaintiff had the RFC to perform light work, except he could never
22
     climb ladders, ropes, or scaffolds; he could occasionally climb ramps and stairs; he could
23
     occasionally stoop, kneel, crouch, and crawl; he could perform no overhead reaching with the


     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 2
 1   left, non-dominant upper extremity; he could perform no more than frequent rotation, extension,

 2   and flexion of the neck; and he required a sit/stand alternative, defined as the ability to change

 3   position after 30 to 60 minutes, for 3 to 5 minutes, while remaining on task. Tr. 1669. At step

 4   four, the ALJ found that plaintiff could not perform his past relevant work as a door maker and a

 5   sales attendant for building materials. Tr. 1682. At step five, the ALJ found that jobs existed in

 6   significant numbers in the national economy that plaintiff could perform. Tr. 1682–83. The ALJ

 7   therefore found plaintiff not disabled during the period at issue from July 14, 2007 through

 8   August 31, 2013. Tr. 1683–84.

 9                                             DISCUSSION

10          The Court previously determined that the ALJ committed no harmful error by

11   discounting plaintiff’s testimony and by giving little weight to the March 2007 opinion of Bud

12   Zunino, A.R.N.P., to the November 2009 opinion of Gregory Dorris, Psy. D., and to the March

13   2011 and December 2012 opinions of Mary Ellen Biggerstaff, A.R.N.P. Tr. 1812–33. Under the

14   law of the case doctrine, the decision of an appellate court on a legal issue must be followed in

15   all subsequent proceedings in the same case. See, e.g., United States v. Lewis, 611 F.3d 1172,

16   1179 (9th Cir. 2010). Because plaintiff has offered no reason to upset the Court’s decision or the

17   ALJ’s on remand, the Court rejects plaintiff’s challenge to the ALJ’s evaluation of plaintiff’s

18   testimony, and to the March 2007 opinion of Mr. Zunino, to the November 2009 opinion of Dr.

19   Dorris, and to the March 2011 and December 2012 opinions of Ms. Biggerstaff. See Dkt. 13, at

20   3–4, 9–15. Moreover, plaintiff’s counsel has pasted into his current brief the same argument

21   made in the earlier appeal regarding the May 2010 opinion of Stephen W. Snow, M.D. Compare

22   Dkt. 13, at 9, with Hartwell v. Colvin, No. C16-5650-BAT, Dkt. 18, at 9–10. As before, counsel

23   did not indicate how the ALJ erred; rather, he summarized Dr. Snow’s findings before asserting



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 3
 1   that the evidence supported plaintiff’s left-arm limitations. Id. And, as before, the Court finds

 2   that any argument concerning the ALJ’s treatment of Dr. Snow’s opinion has been waived as

 3   unsupported. See Tr. 1825; Avila v. Astrue, No. C07-1331, 2008 WL 4104300 (E.D. Cal. Sept. 2,

 4   2008) at *2 (unpublished opinion) (citing Nw. Acceptance Corp. v. Lynnwood Equip., Inc., 841

 5   F.2d 918, 923-24 (9th Cir. 1996) (party who presents no explanation in support of claim of error

 6   waives issue)). Plaintiff has not substantively challenged the reevaluation of the pre-alleged

 7   onset date opinions of William Peterson, M.D., Brian Zerger, PA-C, and Brent Packer, M.D. See

 8   Dkt. 13; Dkt. 15; Tr. 1836. The Court therefore finds that plaintiff has waived any challenges to

 9   the ALJ’s treatment of the opinions of Dr. Peterson, Mr. Zerger, and Dr. Packer.

10          The issues within the scope of remand that plaintiff challenges concern the ALJ’s

11   reevaluation of medical evidence and lay testimony. Plaintiff challenges the ALJ’s reassessment

12   on remand of: (1) the March 2009 opinion of examining physician Eric Thomas, D.O.;

13   (2) October 2007 and April 2008 opinions of Judy Miller, A.R.N.P.; (3) the April 2010 opinion

14   of Mary Ellen Biggerstaff, A.R.N.P.; and (4) the lay testimony by plaintiff’s ex-wife Melinda

15   Atkins-Hartwell. Plaintiff also challenges the ALJ’s consequent RFC assessment and step-five

16   evaluation. The Court finds that plaintiff has failed to demonstrate that the ALJ’s interpretation

17   of the medical or testimonial evidence was unreasonable, unsupported by substantial evidence, or

18   based on harmful legal error. See Molina v. Astrue, 674 F.3d 1104, 1110–11 (9th Cir. 2012);

19   Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). Plaintiff consequently has failed to

20   demonstrate that the ALJ erroneously assessed RFC or committed step-five error.

21          1. Eric Thomas, D.O.

22          The Court directed the ALJ to reevaluate Dr. Thomas’s March 24, 2009 examining

23   opinion that plaintiff was limited to sedentary work because it was harmful error to have



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 4
 1   discounted Dr. Thomas’s opinion on the basis that a sedentary restriction was inconsistent with

 2   plaintiff’s ability to move his neck, bend at the waist, and move his upper extremities. 1 Tr. 1822–

 3   25. Plaintiff argues that on remand the ALJ failed to cite specific and legitimate reasons for

 4   rejecting Dr. Thomas’s examining opinion that plaintiff was limited to sedentary work. Lester v.

 5   Chater, 81 F.3d 821, 830–31 (9th Cir. 1995). The Court disagrees.

 6          The ALJ gave little weight to Dr. Thomas’s conclusion that plaintiff was limited to

 7   sedentary work, Tr. 405–08, because (1) it was inconsistent with Dr. Thomas’s concurrent

 8   opinion that plaintiff had moderate limitations; and (2) it was inconsistent with other medical

 9   evidence of full strength and of a normal gait. Tr. 1679 (citing Tr. 373, 388, 391, 427, 671, 674,

10   734, 736, 738, 740, 1439, 1441). The contradiction between Dr. Thomas’s conclusion of a

11   sedentary restriction and his own observation that plaintiff’s limitations were “moderate” in

12   severity, Tr. 407, as well as the inconsistency between a sedentary restriction and extensive,

13   unremarkable examination findings regarding strength and gait, both constitute specific and

14   legitimate reasons to discount Dr. Thomas’s March 2009 opinion. See 20 C.F.R.

15   §§ 404.1527(c)(3)–(4); Valentine v. Commissioner SSA, 574 F.3d 685, 692–93 (9th Cir. 2009)

16   (internal inconsistencies); Morgan v. Commissioner of SSA, 169 F.3d 595, 601 (9th Cir. 1999)

17   (inconsistency with the medical record). Plaintiff has presented no evidence or argumentation

18   that undermines the ALJ’s reasonable inferences.

19          The Court finds that the ALJ did not harmfully err as a matter of fact or law in

20   discounting Dr. Thomas’s March 2009 examining opinion.

21

22
     11
       The Court found that plaintiff had failed to demonstrate harmful error by discounting Dr.
23
     Thomas’s opinion regarding postural limitations because Dr. Thomas had failed to describe the
     severity of those restrictions. Tr. 1824.

     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 5
 1          2. Judy Miller, A.R.N.P.

 2          The Court directed the ALJ to reevaluate Ms. Miller’s October 25, 2007 and April 16,

 3   2008 opinions that plaintiff was limited to sedentary work because it was harmful error to have

 4   concluded that Ms. Miller had relied on plaintiff’s subjective statements without regard to

 5   objective medical evidence given Ms. Miller’s explicit references to MRI and x-ray scans. 2 Tr.

 6   1829–30. Plaintiff contends that the ALJ failed to give germane reasons for giving little weight

 7   on remand to Ms. Miller’s October 2007 and April 2008 opinions. See Molina v. Astrue, 674

 8   F.3d 1104, 1111 (9th Cir. 2012). The Court disagrees.

 9          The ALJ gave little weight to Ms. Miller’s October 2007 and April 2008 opinions for at

10   least two germane reasons: (1) the sedentary restriction was inconsistent with Ms. Miller’s

11   contemporaneous observations about the severity of plaintiff’s limitations; (2) the opined

12   sedentary restriction was undermined in part by plaintiff’s unreliability as an accurate historian

13   of symptoms and his narcotic-seeking behavior. Tr. 1678. First, the ALJ noted that although in

14   October 2007 plaintiff had decreased range of motion in the back and neck and some back pain,

15   he remained ambulatory and in no acute distress. Tr. 1678 (citing Tr. 382). Similarly, the ALJ

16   observed that although plaintiff had diminished sensation in the digits of the left hand with

17   slightly diminished sensation in the left forearm, he maintained full strength and normal range of

18   motion in the upper extremities. Tr. 1678 (citing Tr. 382). Moreover, on physical exam, despite

19   certain range-of-motion restrictions, plaintiff was able to flex within six inches of the floor,

20   maintained full strength, was able to reach behind his back without difficulty, and was able to

21   reach across and touch the opposite shoulder without difficulty; and there were no signs of

22

23   2
      The Court found that the ALJ had not harmfully erred by discounting Ms. Miller’s opined
     postural limitations. Tr. 1830.

     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 6
 1   neurological deficits to support left-leg numbness and no electrodiagnostic testing to support his

 2   complaints. Tr. 1678–79 (citing Tr. 371, 373). Second, the ALJ noted that Ms. Miller appeared to

 3   base her April 2008 opinion of a sedentary limitation largely on plaintiff’s self-reports though

 4   plaintiff gave unreliable statements and had shown narcotic-seeking behavior, that plaintiff

 5   admitted to moderate relief of pain from physical therapy, and only five months later Ms. Miller

 6   denied plaintiff Vicodin refills because he had not provided a urine sample for a drug screen. Tr.

 7   1678–79 (citing Tr. 367, 371, 373).

 8          On the first point, the ALJ could reasonably discount the severity of plaintiff’s limitations

 9   based on Ms. Miller’s contemporaneous observations of greater strength and mobility than

10   would be consistent with a sedentary limitation. See Valentine, 574 F.3d at 692–93. On the

11   second point, the Court previously determined that the ALJ had cited clear and convincing

12   reasons for discounting plaintiff’s symptom testimony, including his minimal treatment over the

13   relevant period, his drug-seeking and secondary-gain behavior, and lack of corroborating

14   medical evidence of pain severity. Tr. 1815–18. The ALJ could therefore discount Ms. Miller’s

15   opinion based in part on plaintiff’s properly discounted symptom testimony. See Bayliss v.

16   Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005).

17          The Court finds that the ALJ did not harmfully err as a matter of fact or law in

18   discounting Ms. Miller’s October 2007 and April 2008 opinions.

19          3. Mary Ellen Biggerstaff, A.R.N.P.

20          The Court directed the ALJ to reevaluate Ms. Biggerstaff’s April 15, 2010 opinion that

21   plaintiff was limited to sedentary work because it was harmful error to have concluded that a

22   sedentary restriction was inconsistent with plaintiff’s ability to move his neck, bend at the waist,

23



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 7
 1   and move his upper extremities. 3 Tr. 1830–31. Plaintiff argues that on remand the ALJ failed to

 2   cite germane reasons for giving little weight to Ms. Biggerstaff’s April 2010 opinion. The Court

 3   disagrees.

 4          The ALJ gave little weight to Ms. Biggerstaff’s April 2010 opinion for three germane

 5   reasons: (1) the sedentary restriction was internally inconsistent with her own examination

 6   observations; (2) it was undermined in-part by plaintiff’s unreliability as an accurate historian

 7   and his narcotic-seeking behavior; and (3) it was inconsistent with medical evidence showing

 8   full strength and normal sensation. Tr. 1679. First, the ALJ acknowledged that Ms. Biggerstaff’s

 9   examination results showed some limits in range of motion of the left shoulder, neck, and back,

10   some loss of balance when lifting his left lower extremity, and back pain with hip abduction and

11   lifting the left lower extremity. Id. (citing Tr. 653). The ALJ found, however, that those findings

12   did not appear to be commensurate with Ms. Biggerstaff’s opinion of severe limitations. Tr.

13   1679. Second, as with regards to Ms. Miller’s opinion, the ALJ found that the severity of the

14   limitations found by Ms. Biggerstaff appeared to be based heavily on plaintiff’s unreliable

15   statements about his symptoms. Third, the ALJ found that plaintiff’s statements about pain, as

16   well as numbness and tingling, were at odds with the medical examinations that showed plaintiff

17   to have full strength and normal sensation. Tr. 1679 (citing Tr. 373, 427).

18          The Court finds that the ALJ did not harmfully err as a matter of fact or law in

19   discounting Ms. Biggerstaff’s April 2010 opinion.

20

21

22

23   3
      The Court found that the ALJ had not harmfully erred by discounting Ms. Biggerstaff’s opined
     postural limitations. Tr. 1830–31.

     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 8
 1          4. Melinda Atkins-Hartwell

 2          The Court directed the ALJ to reevaluate the lay testimony of plaintiff’s ex-wife Ms.

 3   Atkins-Hartwell that plaintiff had difficulty standing and sitting, needed to lie down to relieve

 4   pain, and he could not stretch. 4 Tr. 1835. While acknowledging Ms. Atkins-Hartwell’s testimony

 5   by restating it in detail, the ALJ erred and violated the scope of remand by declining to evaluate

 6   these limitations with any specificity. Tr. 1676. Nonetheless, the Court finds the ALJ’s clear

 7   error was harmless because to the extent her testimony was accepted the limitations appeared in

 8   the RFC assessment and to the extent it was rejected the limitations were discounted as

 9   contradicted by the medical evidence or for the same reasons as plaintiff’s testimony.

10          The ALJ discounted Ms. Atkins-Hartwell’s statements regarding plaintiff’s limitations

11   and abilities as inconsistent with or unsupported by the medical evidence because: (1) although

12   she indicated she purchased a transport chair for him, the evidence showed that plaintiff

13   maintained a normal gait; (2) even when plaintiff alleged increased weakness and stumbling, he

14   maintained a normal gait; (3) there was no medical evidence to support plaintiff having problems

15   dropping things in light of plaintiff’s full strength in his upper extremities; and (4) the degree of

16   mental restrictions were not consistent with the evidence of declining mental-health treatment,

17   including medication, and intact mental status exams. Tr. 1676. Although the ALJ’s citation to

18   plaintiff’s normal gait and full strength in his upper extremities is related to the Court’s directive

19   to “reevaluate Ms. Atkins-Hartwell’s testimony that [plaintiff] had difficulty standing and sitting,

20   needed to lie down to relieve pain, and he could not stretch,” Tr. 1835, this analysis fell short

21
     4
       The ALJ had not specifically addressed Ms. Atkins-Hartwell’s testimony that plaintiff had
22
     difficulty standing and sitting and needed to lie down to relieve pain. Tr. 1834. The Court found
     that the ALJ could not reject testimony about plaintiff’s inability to stretch solely based on 5/5
23
     motor strength. Tr. 1835. The Court affirmed the ALJ’s reasons for giving only some weight to
     Ms. Atkins-Hartwell’s testimony about all other limitations. Tr. 1833–35.

     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 9
 1   with respect to specificity and analysis. In fact, the Court noted that the ALJ had earlier failed to

 2   explain the inconsistency between testimony that plaintiff could not stretch and evidence that he

 3   retained 5/5 motor strength. Id. The Court finds, however, that the ALJ’s clear error in declining

 4   to follow the scope of remand is rendered harmless by the ALJ’s RFC assessment and evaluation

 5   of the medical evidence and plaintiff’s testimony.

 6          First, with respect to Ms. Atkins-Hartwell’s testimony that plaintiff had difficulty

 7   standing and sitting, the ALJ incorporated that limitation in the RFC by requiring “a sit/stand

 8   alternative, defined as the ability to change position after 30 to 60 minutes, for 3 to 5 minutes,

 9   while remaining on task.” Tr. 1669. That is, the ALJ accepted Ms. Atkins-Hartwell’s statements

10   about plaintiff’s difficulty in standing and sitting to the extent they were consistent with the

11   accepted portions of plaintiff’s testimony. Tr. 1670–71; see, e.g., Tr. 1814 (noting plaintiff’s

12   testimony that he could stand for up to 45 minutes). Second, with respect to Ms. Atkins-

13   Hartwell’s testimony that plaintiff needed to lie down to relieve pain, the Court has earlier

14   affirmed the rejection of plaintiff’s testimony about the severity of his pain due to his minimal

15   treatment for several years during the relevant period, due to drug-seeking and secondary-gain

16   behavior, and due to lack of corroborating objective evidence. Tr. 1815–18. Nothing in Ms.

17   Atkins-Hartwell’s statements suggests that her testimony about plaintiff’s pain should be given

18   more weight than plaintiff’s properly discounted statements about pain. Third, with respect to

19   Ms. Hartwell’s testimony that plaintiff could not stretch, her testimony is incorporated in the

20   RFC to the extent it is not contradicted by the medical evidence. Ms. Atkins-Hartwell testified

21   that plaintiff cannot “even stretch to reach things for me.” Tr. 651. In making this broad

22   statement, Ms. Atkins-Hartwell did not distinguish between reaching with the right or left upper

23   extremity. The ALJ noted that months prior to the alleged onset date in 2007 plaintiff attended



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 10
 1   physical therapy for right-elbow epicondylitis and, at that time, there was moderate tenderness

 2   but full range of motion and only a mild reduction in strength. Tr. 1673 (citing Tr. 304, 349–50).

 3   Nonetheless, plaintiff showed no additional treatment or clinical signs of right elbow pain from

 4   that point forward. Tr. 1673. The ALJ therefore did not include any right, upper extremity

 5   limitations in the RFC and plaintiff has not challenged that determination. The RFC did,

 6   however, account for plaintiff’s left-shoulder impingement by limiting him to no overhead

 7   reaching with his left, upper extremity. Tr. 1669. The Court infers that the ALJ reasonably

 8   evaluated the evidence and determined that plaintiff had no severe limitations with respect to his

 9   right, upper extremity but implicitly accounted for Ms. Atkins-Hartwell’s statement that plaintiff

10   could not “stretch to reach things” by including in the RFC a complete restriction on reaching

11   overhead with his left, upper extremity.

12          The Court finds that the ALJ committed clear error by declining to reevaluate Ms.

13   Atkins-Hartwell’s testimony that plaintiff had difficulty standing and sitting, needed to lie down

14   to relieve pain, and he could not stretch. This error was, however, harmless. The Court therefore

15   affirms the ALJ’s decision to discount Ms. Atkins-Hartwell’s testimony.

16          5. Residual Functional Capacity and Step-Five Evaluation

17          Because the Court finds that the ALJ’s reevaluation of the medical and lay testimony was

18   supported by substantial evidence and was free from harmful error, the Court rejects plaintiff’s

19   argument that the RFC assessment based on those determinations was erroneous and the step-

20   five evaluation was flawed. See Bayliss, 427 F.3d at 1217–18 (holding that an ALJ may rely on

21   vocational expert testimony when the vocational hypothetical contains all of the limitations

22   found to be credible and supported).

23



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 11
 1                                       CONCLUSION

 2         For the foregoing reasons, the Commissioner’s decision is AFFIRMED and this case is

 3   DISMISSED with prejudice.

 4         DATED this 31st day of January, 2020.

 5

 6                                                   A
                                                     BRIAN A. TSUCHIDA
 7                                                   Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 12
